BLUE, Judge.
Charles Chavers, III, appeals his convictions for attempted robbery and criminal mischief. We have considered his issues on appeal but find no reversible error. Accordingly, we affirm.
In this case, Mr. Chavers gave a recorded statement to the police. After introducing the tape into evidence, the State played it for the jury. The court reporter, however, failed to transcribe the tape. In Jackson v. State, 723 So.2d 319 (Fla. 2d DCA 1998), where the trial court had directed the court reporter not to transcribe a taped statement played for the jury, this court noted that such an omission could require reversal in a different case. See also Lawrence v. State, 632 So.2d 1099 (Fla. 1st DCA 1994) (holding that court reporter was obligated to transcribe tapes played during trial, but noting that tape itself was best evidence). The record has been supplemented with the tape itself, which we have reviewed, and we affirm. We write to remind trial courts and court reporters of the serious obligation for a complete record of criminal proceedings.
Affirmed.
CAMPBELL, A.C.J., and SALCINES, J., Concur.